Citation Nr: 0827592	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  03-37 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a rating in excess of 20 percent for the 
service-connected status post prostatectomy for prostate 
cancer from December 1, 2002 and in excess of 40 percent from 
February 8, 2005.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1969 to 
September 1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that granted service connection for PTSD and 
assigned an initial 30 percent rating, effective from August 
21, 2002; and granted service connection for status post 
prostatectomy from prostate cancer with an initial 100 
percent rating assigned from August 21, 2002 and a 20 percent 
rating assigned from December 1, 2002.  The veteran disagreed 
with the initial 30 percent rating assigned for the service-
connected PTSD and the 20 percent rating assigned for the 
prostate cancer effective from December 1, 2002.

In April 2004, the veteran testified at a personal hearing 
before a Decision Review Officer (DRO) at the RO.  A 
transcript of his testimony is associated with the claims 
file.  

In an April 2005 rating decision, the 20 percent rating for 
the service-connected prostate cancer status post radical 
prostatectomy was increased to 40 percent, effective February 
8, 2005.  The rating decision indicated that because the 40 
percent rating was the highest possible rating assignable for 
urinary frequency, the issue on appeal was considered 
satisfied in full.  Although a 40 percent rating is the 
maximum assignable rating for urinary frequency, the rating 
schedule instructs to rate prostate cancer residuals based on 
voiding dysfunction or renal dysfunction (not urinary 
frequency), whichever is more predominant.  In this case, 
voiding dysfunction is more predominant and the highest 
possible rating for voiding dysfunction is 60 percent.  Thus, 
the assignment of a 40 percent rating from February 8, 2005 
does not satisfy the appeal in full.  Moreover, the veteran's 
disagreement with the initial 20 percent rating was an appeal 
based on the initial rating assigned after the conclusion of 
a post-surgical temporary total rating, and therefore the 
action by the RO to increase the rating to 40 percent 
effective from February 2005 only represents a partial grant 
of benefits on appeal.  When, as here, the veteran timely 
appeals the ratings initially assigned for the service-
connected PTSD and prostate cancer, VA must consider the 
claims in that context.  This, in turn, includes determining 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when the 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 12 
Vet. App. 119, 126 (1999).  

In sum, the RO's action to grant an increase to 40 percent 
effective from February 2005 essentially denied a rating in 
excess of 20 percent for the service-connected prostate 
cancer, status post radical prostatectomy from December 1, 
2002 to February 7, 2005, and denied a rating in excess of 40 
percent thereafter.  As such, the 20 percent rating that 
remains assigned for the time period from December 1, 2002 to 
February 7, 2005, and the 40 percent rating assigned 
thereafter are not a full grant of benefits on appeal and the 
issue of entitlement to a higher rating for each time period 
must be addressed.  As the award is not a complete grant of 
benefits, the issues of entitlement to a rating in excess of 
20 percent for the service-connected prostate cancer from 
December 1, 2002 to February 7, 2005, and entitlement to a 
rating in excess of 40 percent thereafter, remain in 
appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  

The issue of entitlement to a rating in excess of 30 percent 
for the service-connected PTSD was remanded to the RO by the 
Board in February 2007 for additional development and 
adjudicative action.  


FINDINGS OF FACT

1.  Since the effective date of service connection, the 
veteran's service-connected PTSD has been productive of 
occupational and social impairment with reduced reliability 
and productivity, due to such symptoms as difficulty in 
understanding complex commands, impaired memory, disturbances 
of motivation and mood with irritability and depression, 
insomnia, and difficulty in establishing and maintaining 
effective work and social relationships.

2.  The veteran's service-connected PTSD symptomatology has 
never more nearly approximated that of occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as suicidal ideation, obsessional 
rituals, illogical, obscure or irrelevant speech, near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  

3.  Since December 1, 2002, the veteran's service-connected 
prostate cancer status post radical prostatectomy has been 
productive of continual urine leakage and stress incontinence 
requiring the use of absorbent materials which must be 
changed up to 4 times per day.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent rating, 
and not greater, for the service-connected PTSD have been met 
since the effective date of service connection.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 4.21, 4.130, Diagnostic 
Code 9411 (2007).

2.  The criteria for the assignment of a 40 percent rating, 
and not greater, for the service-connected prostate cancer, 
status post radical prostatectomy, have been met since 
December 1, 2002.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.7, 
4.21, 4.115(a) (b), Diagnostic Code 7528 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2002.  That letter was issued prior 
to the July 2003 rating decision that granted service 
connection for prostate cancer and PTSD.  Then, after the 
veteran submitted his timely notice of disagreement with the 
initial ratings assigned for the service-connected 
disabilities, the RO issued additional duty-to-assist letters 
in February 2004 and April 2007 that specifically addressed 
the assignment of disability ratings and effective dates.  

The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence; 
and Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
requesting the claimant to provide evidence in his or her 
possession that pertains to the claims.  

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran, in his April 2004 hearing testimony, demonstrated 
his understanding of the evidentiary requirements.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Increased Ratings

The veteran seeks a rating in excess of 30 percent for the 
service-connected PTSD, and seeks a rating in excess of 20 
percent from December 1, 2002 to February 7, 2005 for the 
service-connected prostate cancer, status post prostatectomy.  
The veteran testified as to both issues at his October 2003 
hearing before a Decision Review Officer (DRO) at the RO.  

Regarding the PTSD, the veteran reported that he had good 
days and bad days.  Symptoms on bad days included anger at 
work with occasional outbursts, low tolerance for joking 
around, occasional panic attacks, and sleeplessness.  

Regarding the prostate cancer, the veteran reported that his 
radical prostatectomy in May 2002 left him with constant 
dribbling of urine, worse when sneezing.  The veteran 
testified that he had to wear absorbent materials that needed 
changing up to 4 times per day.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

PTSD

The veteran's service-connected PTSD is rated pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9411.  Under that code, a 
30 percent rating is assigned for PTSD productive of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal) due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when the PTSD symptomatology 
more nearly approximates occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory; impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent is assigned for service-connected PTSD 
manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and an inability to establish and maintain 
effective relationships.

Throughout the appeal period, the veteran's PTSD 
symptomatology has remained fairly consistent.  VA PTSD 
examinations in June 2003, February 2005 and February 2008, 
and numerous VA mental health outpatient treatment notes 
dating back to 2002, essentially paint the same disability 
picture.  These examination reports indicate that the veteran 
has a history of depression, and has been variously diagnosed 
with PTSD, depressive disorder, and chronic adjustment 
disorder.  

The veteran consistently reports nightmares, intrusive 
thoughts and flashbacks related to his service in Vietnam.  
The veteran reports difficulty concentrating, sleep 
disturbance, irritability, hypervigilance, and exaggerated 
startle response.  These examinations do not reveal any 
problems with personal hygiene or an inability to complete 
activities of daily living.  Moreover, the veteran has 
remained married to the same woman for many years and has 
described a fairly good relationship with his family, 
although he claims that he has trouble getting along with 
others, has no close friends, and prefers isolation.  
Additionally, the examinations reveal that the veteran 
engaged in various leisure activities such as doing yard 
work, and occasionally going out to eat.  He attended church 
and went shopping.  Mental status examinations in June 2003, 
February 2005 and February 2008 all noted that the veteran 
was appropriately dressed and groomed, cooperative and 
attentive; and although his affect was normal, he appeared 
remote and timid.  The examiners specifically noted that the 
veteran's mood was consistently depressed, sad, and/or 
anxious, and he continued to have nightmares, flashbacks, and 
hypervigilance.  Although the February 2008 examiner 
indicated that the veteran's memory was adequate, other 
examiners noted the veteran's constant complaints of memory 
loss, and found that the veteran had selective amnesia, or 
long-term memory problems related to his Vietnam experiences.  
Concentration was adequate at times, but mildly impaired at 
other times.  The veteran occasionally became quite angry and 
had a difficult time controlling his anger.  

The VA examiners concluded that the veteran continued to have 
symptoms of PTSD including recurring distressing 
recollections of traumatic events in Vietnam, distressing 
dreams, and avoidance of thoughts related to his Vietnam 
service.  Additionally, he had depression with diminished 
interest in participation in significant activities, 
detachment from others, and increased arousal.  

Global Assessment of Functioning (GAF) scores generally 
averaged between 50 and 65, although there were a few 
outpatient treatment records that noted a GAF of as low as 
45.

Given the consistency of the veteran's symptoms, including 
impaired memory and concentration, as well as disturbances of 
motivation and mood and difficulty in establishing and 
maintaining effective work and social relationships, as well 
as the continued nightmares, flashbacks, and hypervigilance, 
the criteria for the assignment of an initial 50 percent 
rating, but no higher, for the service-connected PTSD are 
more nearly approximated.  

Although the veteran maintains that he does not have any 
close friends, he admittedly has a close relationship with 
family members, including his wife of over 30 years, his 
children, and grandchildren.  Moreover, the veteran has not 
lost interest in various outings such as going out to eat 
with his wife, going shopping, doing yard work, or attending 
church.  Moreover, suicidal ideation was not reported, and 
there is no evidence of obsessional rituals, spatial 
disorientation or neglect of personal appearance, illogical 
speech, near-continuous panic or depression affecting the 
ability to function independently.  Although the evidence 
shows that the veteran has difficulty in establishing and 
maintaining effective social relationships outside of family, 
he clearly does not exhibit an inability to establish and 
maintain such relationships as is evidenced by his lengthy 
marriage and relationship with his children.  Given these 
findings, the veteran's symptomatology does not more nearly 
approximate the criteria for the 70 percent rating for PTSD.

The record reflects that the veteran retired from his job 
during the course of this appeal; however there is no 
indication that he was fired or asked to leave because of his 
PTSD, and the record does not show that he was late or absent 
from work due to his service-connected PTSD.  

In general, the record reflects PTSD symptoms of moderate 
severity; however, at no time has the record indicated PTSD 
symptoms warranting an evaluation higher than 50 percent 
under the applicable rating criteria.  

The veteran's GAF score range of 45-65 also supports the 
assignment of a 50 percent rating.  The Global Assessment of 
Functioning (GAF) is a scale reflecting the psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental-health illness.  See Richard v. Brown, 9 
Vet. App. 266, 267 (1996), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).  A GAF score of 41 
to 50 is defined as denoting serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifter) or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242- 244 (1995).

The criteria for the assignment of this 50 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Prostate Cancer Residuals

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, a 100 percent 
rating is assigned for malignant neoplasms of the 
genitourinary system.  A Note following Diagnostic Code 7528 
provides that following the cessation of surgical, X-ray, 
antineoplastic chemotherapy, or other therapeutic procedure, 
the rating of 100 percent shall continue with a mandatory VA 
examination at the expiration of six months.  Any change in 
evaluation based upon that or any subsequent examination 
shall be subject to the provisions of 38 C.F.R. § 3.105(e).  
If there has been no local reoccurrence or metastasis, the 
disability is to be rated on residuals, as voiding 
dysfunction.  38 C.F.R. § 4.115b.  (In this case, the 
evidence does not show, nor does the veteran contend, that 
his disability includes renal dysfunction.  Thus, his 
prostate cancer residuals are appropriately rated under the 
criteria for evaluating voiding dysfunction.)  Under those 
criteria, a 20 percent rating is assigned for a voiding 
dysfunction requiring the wearing of absorbent materials 
which must be changed less than 2 times per day.  A rating of 
40 percent is assigned for a voiding dysfunction requiring 
the wearing of absorbent materials that must be changed 2 to 
4 times per day, and a rating of 60 percent is assigned for a 
voiding dysfunction requiring the use of an appliance or the 
wearing of absorbent materials that must be changed more than 
4 times per day.  38 C.F.R. § 4.115a.

The veteran has consistently reported constant dribbling, 
with stress incontinence (when sneezing).  The veteran has 
also consistently reported having to wear absorbent materials 
that must be changed up to 4 times per day, but not more than 
4 times per day.  At his personal hearing at the RO in April 
2004, the veteran reiterated these contentions, and there is 
no evidence in the record that contradicts the veteran's 
report of his voiding dysfunction.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing constant dribbling 
of urine.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Although as a lay person, the veteran has not been 
shown to be capable of making medical conclusions, the issue 
of causation has already been established in this case.  In 
other words, the medical evidence of record has established 
that the veteran's voiding dysfunction is a residual of the 
service-connected prostate cancer status post radical 
prostatectomy; thus the only remaining issue is the extent of 
the voiding dysfunction.  Lay evidence is one type of 
evidence that must be considered and competent lay evidence 
can be sufficient in an of itself.  The Board, however, 
retains the discretion to make credibility determinations and 
otherwise weigh the evidence submitted, including lay 
evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 
(Fed. Cir. 2006).  This includes weighing the absence of 
contemporary medical evidence against lay statements.

Given the veteran's consistent reports of having to wear 
absorbent materials that must be changed up to 4 times per 
day, and in resolving all doubt in the veteran's favor, the 
criteria for the assignment of a 40 percent rating, but no 
higher, from December 1, 2002 have been met.  In this regard, 
the criteria for the assignment of this 40 percent rating, 
but no higher, have been met during the entire appeal period, 
as there are no distinct time periods where the veteran's 
symptoms warrant different ratings.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  

Since the reduction of the 100 percent post-surgical rating 
for the service-connected prostate cancer status post radical 
prostatectomy, a voiding dysfunction requiring the use of 
absorbent materials which must be changed more than 4 times a 
day has never been shown or alleged.  Thus, the preponderance 
of the evidence is against the assignment of a rating in 
excess of 40 percent for the service-connected prostate 
cancer status post radical prostatectomy at any time since 
December 1, 2002; there is no doubt to be resolved; and a 
rating in excess of 40 percent is not warranted.  38 U.S.C.A. 
§ 5107(b), 38 C.F.R. § 4.3.  


ORDER

An initial 50 percent rating for the service-connected PTSD 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 40 percent rating, but no higher, is granted from December 
1, 2002 for the service-connected prostate cancer status post 
radical prostatectomy subject to the laws and regulations 
governing the payment of monetary benefits; a rating in 
excess of 40 percent is denied.  






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


